                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                               FAYETTEVILLE DIVISION


UNITED STA TES OF AMERICA                    )
                                             )
V.                                           )      CRIMINAL NO. 5:18CR50075-001
                                             )
PRESTON BAXTER                               )


                              FINAL ORDER OF FORFEITURE

       On January 29, 2019, the Court entered a Preliminary Order of Forfeiture in this case in

accordance with Fed. R. Crim. P. 32.2(b). (Doc. 25). In the Preliminary Order of Forfeiture,

        1. H&R model 949 .22 Revolver, with serial number AL22464;

       2. Taurus G2, 9 mm handgun, serial number TJN09183; and

       3. SCCY 9 mm handgun, with serial number 205035

was forfeited to the United States pursuant to 21 U.S.C. § 853.

       The United States was required to publish notice of this Order pursuant to Fed. R. Crim. P.

32.2(b)(6) and 18 U.S.C. § 982(b)(l ), incorporating by reference 21 U.S.C. § 853(n)(l ). On March

1, 2019, an attorney for the United States filed a Notice of Proof of Publication, showing that for

30 days, notice of the Court's Preliminary Order of Forfeiture was advertised on

www.forfeiture.gov. Deadline for filing claims was March 31 , 2019. No third party claims have

been filed.

        Pursuant to Fed. R. Crim. P. 32.2(b)(4), a Preliminary Order of Forfeiture becomes final

as to a defendant at sentencing.

        Accordingly it is hereby ORDERED, DECREED, AND ADJUDGED:




                                            Page I of2
       I. That based upon the guilty plea and the plea agreement of the parties, pursuant to Fed.

R. Crim. P. 32.2(b)(4), the Preliminary Order of Forfeiture entered on January 29, 2019 shall

become final at this time.

       IT IS SO ORDERED this 11 th day of June, 2019.




                                           Page 2 of2
